FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  APRIL 28, 2022
                                                                            STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 83

Hudye Group LP,                                                      Appellant
     v.
Ward County Board of Commissioners,                                   Appellee

                               No. 20210279

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.

Jessica L. Merchant, Minot, ND, for appellant; submitted on brief.

Mitchell D. Armstrong and Jon C. Lengowski, Special Assistant State’s
Attorneys, Bismarck, ND, for appellee; submitted on brief.
           Hudye Group v. Ward Cty. Bd. of Commissioners
                           No. 20210279

VandeWalle, Justice.

[¶1] Hudye Group LP (“Hudye”) appealed from a district court judgment
affirming the Ward County Board of Commissioners’ (“the Board”) decision to
deny Hudye’s applications for abatement or refund of taxes as untimely. Hudye
argues the failure to consider abatement requests received by the City
Assessor’s Office on the first business day following the November first
deadline results in an unjust outcome. We affirm.

                                      I

[¶2] Hudye filed applications for abatement or refund of taxes relating to 85
acres of property that had been divided into 92 parcels which are located in
Ward County, North Dakota. The applications requested a reduction of the
assessed values for the 2018 and 2019 tax years.

[¶3] Hudye mailed their applications to the Minot City Assessor’s office on
October 28, 2020. The City Assessor’s office received the applications on
November 2, 2020. On November 9, 2020, Hudye received a letter from the
Minot City Assessor specifying that the application needed to be refiled in
duplicate with the Ward County Auditor. Hudye mailed the applications to the
Ward County Auditor on November 19, 2020. On November 20, 2020, the Ward
County Auditor’s Office received the applications.

[¶4] The Minot City Council considered the abatement applications for both
the 2018 and 2019 tax years. Based on the City Assessor’s recommendation,
the Council partially approved the applications for the 2019 tax year and
denied the applications for the 2018 tax year as untimely. The Board heard the
applications on January 5, 2021. The Board partially approved the application
for the 2019 tax year and denied the application for the 2018 tax year. The
Board issued a written decision denying the application for the 2018 tax year.
The Board reasoned the abatement applications were not filed in the County
Auditor’s office on or before November first of the year following the year in
which the tax became delinquent as required by statute.

                                      1
[¶5] Hudye appealed the Board’s decision to the district court. The parties
submitted briefs addressing the issue. The court affirmed the Board’s decision
and found the Board’s decision was achieved by a rational mental process. The
court entered judgment and notice of entry of judgment.

                                      II

[¶6] Hudye argues the Board acted unreasonably when it denied its
abatement request because the request was received by the City Assessor’s
office the following business day, November 2, 2020.

[¶7] We review a local governing body’s decision on tax rebate and abatement
applications under the arbitrary, capricious, or unreasonable standard:

      Our review of a local governing body’s assessment of value for tax
      purposes is limited by the doctrine of separation of powers.
      Taxation of property is a legislative function, not a judicial
      function, and courts may not substitute their judgment for that of
      the local governing body. A reviewing court may not reverse the
      Board’s decision simply because it finds some of the evidence more
      convincing; rather, the reviewing court may reverse only where
      there is such an absence of evidence or reason that the Board’s
      decision is arbitrary, capricious, or unreasonable. A decision of a
      local governing body is arbitrary, capricious, or unreasonable only
      if it is not the product of a rational mental process, by which the
      facts and the law are considered together for the purpose of
      achieving a reasoned and reasonable interpretation.

RFM-TREI Jefferson Apartments, LLC v. Stark Cty. Bd. of Comm’rs, 2020 ND
204, ¶ 6, 950 N.W.2d 160 (quoting Dakota Nw. Assocs. v. Burleigh Cty. Bd. of
Cty. Comm’rs, 2000 ND 164, ¶ 8, 616 N.W.2d 349). “A county board’s
interpretation of a statute, however, is fully reviewable, and a board’s failure
to correctly interpret and apply controlling law is arbitrary, capricious, and
unreasonable.” Plains Mktg., LP v. Mountrail Cty. Bd. of Cty. Comm’rs, 2016
ND 100, ¶ 7, 879 N.W.2d 75 (citing Gullickson v. Stark Cty. Bd. of Cty.
Comm’rs, 474 N.W.2d 890, 892 (N.D. 1991)).




                                       2
[¶8] In interpreting a statute, our primary objective is to ascertain the intent
of the legislature. Midthun v. N.D. Workforce Safety Ins., 2009 ND 22, ¶ 10,
761 N.W.2d 572. We give words their plain, ordinary, and commonly understood
meaning, unless they are specifically defined or the drafters clearly intended
otherwise. See N.D.C.C. § 1-02-02. The language of a statute must be
interpreted in context and according to the rules of grammar. N.D.C.C. § 1-02-
03. When the language is clear and unambiguous, “the letter of it is not to be
disregarded under the pretext of pursuing its spirit.” N.D.C.C. § 1-02-05. A
statute is ambiguous if it is susceptible to different, rational meanings. City of
Lincoln v. Schuler, 2021 ND 123, ¶ 7, 962 N.W.2d 413 (citation omitted). If a
statute is ambiguous, the court may consider other extrinsic aids to determine
the intent of the legislation. See N.D.C.C. § 1-02-39.

[¶9] Applications for abatement or refund of property taxes must be “filed in
the office of the county auditor on or before November first of the year following
the year in which the tax becomes delinquent.” N.D.C.C. § 57-23-04(1). Because
“filed” is not a defined term in the statute, we interpret it in its ordinary sense.
N.D.C.C. § 1-02-02.

[¶10] The law providing for abatement of taxes was first enacted in North
Dakota in 1897. 1897 N.D. Sess. Laws ch. 126, § 59. In 1931, the Legislature
repealed Section 2165 of the 1925 Supplement to the Complied laws of North
Dakota for the year 1913, to provide in relevant part, the board of county
commissioners the authority to abate or refund, in whole or in part,
assessments or taxes:

      When the board of county commissioners is satisfied beyond a
      doubt that the assessment of the real or personal property
      described in the application for abatement is invalid, inequitable
      or unjustly excessive, the board may, if such application is filed on
      or before the first day of November in the year in which such taxes
      become delinquent, abate any part thereof in excess of a just, fair
      and equitable assessment.

1931 N.D. Sess. Laws ch. 276, § 1.




                                         3
[¶11] In 1891, “to file” was defined as “a paper, on the part of a party, is to place
it in the official custody of the clerk.” Black’s Law Dictionary 492 (1st ed. 1891).
It was explained that “[i]n this country and at this day it means, agreeably to
our practice, depositing them in due order in the proper office.” Id. In 1910, “to
file” was defined the same as “a paper, on the part of a party, is to place it in
the official custody of the clerk.” Black’s Law Dictionary 497 (2d ed. 1910). In
1933, “file” was defined as “[t]o put upon the files or deposit in the custody or
among the records of a court. To deliver an instrument or other paper to the
proper officer for the purpose of being kept on file by him in the proper place.”
Black’s Law Dictionary 777 (3d ed. 1933). The most recent edition of Black’s
Law Dictionary defines “file” to mean “[t]o deliver a legal document to the court
clerk or record custodian for placement into the official record.” Black’s Law
Dictionary 772 (11th ed. 2019). Thus, the word “filed” as used in N.D.C.C. § 57-
23-04(1) has consistently meant to place in the custody of the officer charged
with keeping those records.

[¶12] The plain language of N.D.C.C. § 57-23-04(1) requires applications for
abatement or refund of property taxes be delivered to the county auditor’s office
on or before November first of the year following the year in which the tax
becomes delinquent. Hudye mailed the applications to the Minot City
Assessor’s office which were received on November 2, 2020. It is apparent that
the city assessor’s office and the county auditor’s office are not the same
because Hudye received a letter from the Minot City Assessor on November 9,
2020, specifying that the application needed to be refiled in duplicate with the
Ward County Auditor. Hudye mailed the applications to the Ward County
Auditor on November 19, 2020. On November 20, 2020, the Ward County
Auditor’s Office received Hudye’s applications. Hudye did not comply with
N.D.C.C. § 57-23-04(1) because the applications were not delivered to the
county auditor on or before the November first deadline. See Trollwood Vill.
Ltd. P’ship v. Cass Cty. Bd. of Cty. Comm’rs, 557 N.W.2d 732, 733 (N.D. 1996)
(holding taxpayer’s applications for abatement of real estate taxes which were
not filed before November first of the year after taxes became delinquent as
required by N.D.C.C. § 57-23-04(1) were untimely). The Board’s decision to
deny Hudye’s applications for the 2018 tax year was not arbitrary, capricious,
or unreasonable.

                                         4
                                   III

[¶13] We have considered the parties’ remaining issues and arguments and
conclude they are either unnecessary to our decision or are without merit.

[¶14] The judgment is affirmed.

[¶15] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                    5